Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 650 West Georgia Street, Suite 2400 Vancouver, British Columbia, Canada March 28, 2008 Melissa Feider Staff Accountant Division of Corporate Finance United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Dear Ms. Feider: Re: Wordlogic Corporation (the Company) Form 8-K filed March 18, 2008 File No. 000-32865 The Company wishes to acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under federal securities laws of the United States. Sincerely, Darrin McCormack Chief Financial Officer
